DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claims 1-3,5-7,15, and 17- 21 are rejected under 35 U.S.C. 103 as being unpatentable over CN 106919824A (hereinafter ‘724).
 With respect to claim 1 ‘724 discloses a computer embodying programmed instructions which when executed by a computer processor are operable for performing a method comprising:
Receiving a sound wave frequency range of interest (see the obtaining steps of ‘724);
Receiving an available volume for an acoustic liner (see again the obtaining steps and the determining steps of outer shape of duct this implicitly includes the need to consider the available space);
Receiving information about a liner structure to be placed in the available volume, the structure defining an acoustic path; and 
Identifying acoustic paths in the liner structure with a length sufficient to attenuate a frequency within the range of interest.

As it regards the step of determining pathways which would not be effective, this is implicit in the step of determining the appropriate shape of the effective noise reduction means. 
As it regards retaining the effective configurations this is implicit in the step of determining. 
With respect to claim 2 ‘724 as modified further discloses calculating an acoustic property (see step 4) for each of the admissible liner configurations;
Comparing the acoustic properties of the admissible liner configurations and selecting the admissible liner configuration with the desired acoustic property (see again step 4 implicit in the determination step).
With respect to claim 3, the selection of any parameter or property based upon the parameters would have been an obvious matter considering the step 4 determining of the optimal noise reduction.
With respect to claims 5-6 as it regards the specific claimed range of the calculation of the range of admissible values as the determining step compared results from selected acoustic parameters this would be an obvious application of the determining step.
With respect to claim 7, as ZKTL is established by the instant application to be a known value optimization thereof would have been obvious to one of ordinary skill.
With respect to claim 15 ‘724 further discloses a method of designing (see steps 1-4 of ‘724) an acoustic liner configured to attenuate sound in a predetermined frequency range, the method being implemented on a computer processor, the method comprising:
Obtaining an available volume for a portion of the acoustic liner;
Obtaining geometric information corresponding to the structure in the acoustic liner through which the sound will propagate;

With respect to claim 17 ‘724 further discloses selecting an absorption threshold (see step 4 determine optimization of the acoustic properties); generating an acoustic property of each of the admissible liner configuration; comparing the acoustic property of the admissible liner configurations; and selecting an admissible liner configuration with the most desirable acoustic property (see steps 1-4, the comparing and determining the optimal values).
With respect to vclaim 18 as it regards the selection of the LFP it would have been an obvious smatter to select any parameter or property determined from multiple parameters. This would eb implicit in the optimization of step 4.
With respect to claim 19 ‘724 discloses the method being applied to an aircraft engine, as such the engine component obviously having it applied thereto is the nacelle.
With respect to claim 20 as it regards the specific range of LFP this would be implicit in the step of determining the optimal acoustic parameters as taught by ‘724.
With respect to claim 21 it would have been an obvious matter to apply the method steps to any number of liners on any number of engines. As this would be only the duplication of the steps.
2. Claims 4,8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over CN 106919824A (hereinafter ‘724) as applied to claims 1 and 15 above and in further view of Wilson (US20020036115).
With respect to claims 4,8 and 16 ‘724 discloses the invention as claimed except for the provision of multiple cells being connected by pathways.
Wilson disclsoes an acoustic liner with honeycomb cells whi9ch are connected acoustically to form acoustic pathways (see openings 40). 
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prakash (US11214350) discloses a sound attenuation panel; Dingli (US1151974) discloses audio control to mask vehicle noise; Fang (US10796680) discloses a sound absorber with different length resonant structurers; Chung (US10699693) discloses a non transitory computer program for sound reduction; Sebt (US20060236973) discloses an active intake muffler; Cheng (US5930371) discloses a tunable acoustic system; and Patrick (US5778081) discloses an active noise controller having multiple length resonant pathways .


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/               Examiner, Art Unit 2837